Citation Nr: 0535033	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability other than peripheral neuropathy of the feet.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the feet, to include as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and E.H.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from April to June 1966 
and from August 1966 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from March and June 2003 rating decisions of the RO which, in 
part, denied the above claims.  The neuropathy claim was only 
considered by the RO on a direct basis, as that was the 
allegation put forth by the veteran at that time.  However, 
he testified that he also felt this could be due to his 
service-connected diabetes.  VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim, whether asserted by the claimant or not. 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application). Because the 
evidence in this case reasonably raises a claim for secondary 
service connection, the issue on appeal has been 
recharacterized as shown above. 

The Board notes that also on appeal was the issue of 
entitlement to service connection for bilateral hearing loss.  
The RO granted service connection for bilateral hearing loss 
by April 2004 rating decision.  That issue is moot and no 
longer before the Board, as the full benefit sought was 
granted.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

In April 2005, the veteran testified at a hearing before the 
undersigned at the RO.  The veteran waived initial RO 
consideration of the new evidence submitted at his travel 
board hearing.  38 C.F.R. § 20.1304 (c) (2005).  


FINDINGS OF FACT

1.  Bilateral pes planus existed prior to the veteran's entry 
into active duty service; the veteran's bilateral pes planus 
increased in severity and chronically worsened during and due 
to his active duty service.

2.  The veteran's bilateral peripheral neuropathy of the feet 
is the direct result of his service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The veteran's pre-existing bilateral foot condition were 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2005).

2.  Bilateral peripheral neuropathy of the feet is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
December 1997 to April 2005; a lay statement received in 
April 2005; and the veteran's April 2005 hearing testimony.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service connection for bilateral foot condition

On pre-induction medical examination in early March 1966, 
mild bilateral pes planus was noted.  It was then handwritten 
on the back that x-rays of the feet were "ok," and the 
indication of mild pes planus appears to have been changed to 
moderate pes planus.  The veteran's "PULHES" physical 
profile indicated an assessment of 2 for the lower 
extremities.  See generally Hanson v. Derwinski, 1 Vet. App. 
512, 514 (1991) (explaining the military medical profile 
system).  

Later that month, the veteran's enlistment medical 
examination report reflected normal feet and a perfect PULHES 
physical profile, which consisted of all 1's.  Id.  

In May 1966, bilateral pes planus was diagnosed, and it was 
noted that the condition existed prior to entry into service.  
At that time, swelling of the talonavicular joints was noted; 
the veteran was put on bed rest with both feet elevated.  
Physical examination revealed "marked" bilateral pes 
valgoplanus with all components of pronation present.  That 
month, the veteran's "PULHES" physical profile was amended, 
and a lower evaluation of 4 was assessed for the lower 
extremities.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A.§§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However, 
where there is "clear and unmistakable" evidence that the 
injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether 
the disease or injury was aggravated during service.  Id.  

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

In the present case, bilateral pes planus is shown on pre-
induction medical examination as well as in service.  The 
only evidence to the contrary, the enlistment medical 
examination report, reflects normal feet.  As outlined above, 
the enlistment examination report is dated after the pre-
induction examination report.  Because the evidence dated 
immediately before and after the enlistment medical 
examination report reflects the presence of pes planus, the 
Board concludes that the enlistment medical examination 
report contains incorrect information.  Therefore, this 
evidence clearly and unmistakably shows that the veteran had 
at least some degree of pes planus before service, and the 
pertinent question is whether it was aggravated thereby.

In this case, the presumption of aggravation arises.  The 
pre-induction medical examination report reflects a PULHES 
assessment of 2 with respect to the lower extremities and a 
finding of mild or moderate pes planus.  Just two months 
later, swelling of the feet was noted, bed rest was ordered, 
and the PULHES lower extremities assessment was reduced to a 
4, and his pes planus was characterized as marked.  The fact 
that the veteran's pre-induction PULHES assessment of 2 for 
the lower extremities did not entail adverse symptomatology 
and the fact that increased assessment of 4 did entail severe 
symptomatology such as swelling and the need for bed rest 
with elevation of the feet reflects, in the Board's view, 
aggravation.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) [Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)].  It 
must also be noted that despite the pre-service notation that 
x-rays of the feet were "ok," the service medical records 
indicate that x-rays of the feet were consistent with pes 
planus, which implies some type of abnormality was shown 
thereon.

In accordance with Wagner, the presumption of aggravation can 
be rebutted by medical evidence showing the increased 
severity was due to the natural progress of the disease.  
There is no such evidence in this case. Thus, service 
connection for bilateral pes planus based on aggravation is 
granted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board acknowledges that it is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
However, the quick and marked increase in severity of the 
veteran's bilateral pes planus, which was not productive of 
observable symptoms before service but caused marked 
disability shortly after enlistment, so clearly reflects 
unnatural progression, that the Board is not acting 
inappropriately by finding in the veteran's favor.  

In sum, the Board concludes that the veteran currently 
suffers from bilateral pes planus that was aggravated during 
his first period of service.  Service connection for 
bilateral pes planus on the basis of aggravation, therefore, 
if granted.  Id.; 38 C.F.R. § 3.303, 3.306.

Service connection bilateral peripheral neuropathy of the 
feet

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order 
to prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

By March 2003 rating decision, the RO granted service 
connection for diabetes mellitus, and current VA treatment 
records reveal bilateral peripheral neuropathy of the feet.  
Indeed, a March 2005 VA progress note states as follows: 
"[The veteran] has diabetic peripheral neuropathy that 
apparently has been causing him pain, tingling, and numbness 
in his feet almost all the time."  Diabetic peripheral 
neuropathy with loss of sensation over the soles of both feet 
was diagnosed.  

Service connection for peripheral neuropathy of the feet is 
clearly warranted on a secondary basis.  38 C.F.R. § 3.310.  
There is undisputed evidence of current bilateral peripheral 
neuropathy of the feet, and the veteran has been awarded 
service connection for diabetes mellitus.  The most recent VA 
medical evidence, in characterizing the veteran's disability 
as diabetic peripheral neuropathy, points to a nexus between 
the service-connected diabetes mellitus and the currently 
diagnosed diabetic neuropathy of the feet.  See Wallin, 11 
Vet. App. at 512.  Because the requirements for service 
connection have been met, the Board has no option but to 
grant service connection for peripheral neuropathy of the 
feet as secondary to the service-connected diabetes mellitus.  
Id.; 38 C.F.R. § 3.310.


ORDER

Service connection for bilateral pes planus on the basis of 
aggravation is granted.

Service connection for bilateral peripheral neuropathy of the 
feet is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


